 

EXHIBIT 10.13

 

RUSH ENTERPRISES, INC.
2007 LONG-TERM INCENTIVE PLAN



RESTRICTED STOCK AGREEMENT
FOR EMPLOYEES

(Time Vesting - Graded)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of March 14, 2008
by and between Rush Enterprises, Inc. (the “Company”) and
                                                       (“Employee”).

 


1.             GRANT OF RESTRICTED SHARES.  PURSUANT TO THE RUSH
ENTERPRISES, INC. 2007 LONG-TERM INCENTIVE PLAN (THE “PLAN”) EMPLOYEE IS HEREBY
AWARDED                    SHARES (THE “RESTRICTED SHARES”) OF COMMON STOCK. 
ALL OF THE RESTRICTED SHARES SHALL BE SUBJECT TO THE PROHIBITION ON THE TRANSFER
OF THE RESTRICTED SHARES AND THE OBLIGATIONS TO FORFEIT THE RESTRICTED SHARES TO
THE COMPANY AS SET FORTH IN SECTION 3 OF THIS AGREEMENT (“FORFEITURE
RESTRICTIONS”).


 


2.             EFFECT OF THE PLAN.  THE RESTRICTED SHARES AWARDED TO EMPLOYEE
ARE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE PLAN, WHICH TERMS AND
CONDITIONS ARE INCORPORATED HEREIN FOR ALL PURPOSES, AND OF THIS AGREEMENT
TOGETHER WITH ALL RULES AND DETERMINATIONS FROM TIME TO TIME ISSUED BY THE
COMMITTEE AND BY THE BOARD PURSUANT TO THE PLAN.  THE COMPANY HEREBY RESERVES
THE RIGHT TO AMEND, MODIFY, RESTATE, SUPPLEMENT OR TERMINATE THE PLAN WITHOUT
THE CONSENT OF EMPLOYEE, SO LONG AS SUCH AMENDMENT, MODIFICATION, RESTATEMENT OR
SUPPLEMENT SHALL NOT MATERIALLY REDUCE THE RIGHTS AND BENEFITS AVAILABLE TO
EMPLOYEE HEREUNDER, AND THIS AWARD SHALL BE SUBJECT, WITHOUT FURTHER ACTION BY
THE COMPANY OR EMPLOYEE, TO SUCH AMENDMENT, MODIFICATION, RESTATEMENT OR
SUPPLEMENT UNLESS PROVIDED OTHERWISE THEREIN.  CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE
PLAN.


 


3.             RESTRICTIONS.  EMPLOYEE HEREBY ACCEPTS THE AWARD OF THE
RESTRICTED SHARES AND AGREES WITH RESPECT THERETO AS FOLLOWS:


 


(A)           NO TRANSFER.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AND
PROVIDED IN THIS AGREEMENT OR THE PLAN, THE RESTRICTED SHARES SHALL NOT BE SOLD,
ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT BY
WILL OR THE LAWS OF DECENT AND DISTRIBUTION.  THE FORFEITURE RESTRICTIONS SHALL
BE BINDING UPON AND ENFORCEABLE AGAINST ANY PERMITTED TRANSFEREE OF THE
RESTRICTED SHARES.  THE COMPANY SHALL NOT BE REQUIRED (I) TO TRANSFER ON ITS
BOOKS ANY RESTRICTED SHARES THAT HAVE BEEN SOLD OR OTHERWISE TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR THE PLAN, OR (II) TO
TREAT AS OWNER OF SUCH RESTRICTED SHARES, OR ACCORD THE RIGHT TO VOTE OR PAY OR
DELIVER DIVIDENDS OR OTHER DISTRIBUTIONS TO, ANY PURCHASER OR OTHER TRANSFEREE
TO WHOM OR WHICH SUCH RESTRICTED SHARES SHALL HAVE BEEN SO TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR THE PLAN.


 


(B)           MANDATORY MEDIATION AND ARBITRATION PROCEDURE. BY EXECUTION OF
THIS AGREEMENT AND ACCEPTANCE OF THIS AWARD, WHICH IS A VOLUNTARY BENEFIT
PROVIDED TO THE EMPLOYEE

 

--------------------------------------------------------------------------------



BY THE COMPANY, THE EMPLOYEE WAIVES THE EMPLOYEE’S RIGHT TO A JURY TRIAL IN
STATE OR FEDERAL COURT AND AGREES THAT DISPUTES ARISING UNDER THIS AGREEMENT
MUST FIRST BE SUBMITTED FOR NON-BINDING MEDIATION BEFORE A NEUTRAL THIRD PARTY. 
ANY SUCH MEDIATION SHALL BE CONDUCTED AND ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) PURSUANT TO SUCH PROCEDURES AS THE AAA MAY FROM
TIME TO TIME ESTABLISH, SUCH PROCEDURES BEING INCORPORATED HEREIN BY REFERENCE. 
IF A DISPUTE REMAINS UNRESOLVED AT THE CONCLUSION OF THE MEDIATION PROCESS,
EITHER PARTY MAY SUBMIT THE DISPUTE FOR RESOLUTION BY FINAL BINDING
ARBITRATION.  THE ARBITRATION WILL BE CONDUCTED UNDER THE EMPLOYMENT DISPUTE
RESOLUTION RULES OF THE AAA, AS AMENDED (“RULES”).  THESE RULES, INCORPORATED BY
REFERENCE HEREIN, INCLUDE (BUT ARE NOT LIMITED TO) THE PROCEDURES FOR THE JOINT
SELECTION OF AN IMPARTIAL ARBITRATOR AND FOR THE HEARING OF EVIDENCE BEFORE THE
ARBITRATOR.  THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ALLOW FOR APPROPRIATE
DISCOVERY AND EXCHANGE OF INFORMATION PRIOR TO A HEARING, INCLUDING (BUT NOT
LIMITED TO) PRODUCTION OF DOCUMENTS, INFORMATION REQUESTS, DEPOSITIONS, AND
SUBPOENAS. BY EXECUTION OF THIS AGREEMENT, HOWEVER, THE EMPLOYEE DOES NOT
WAIVE THE EMPLOYEE’S RIGHT TO ANY NORMALLY AVAILABLE REMEDIES THE EMPLOYEE MAY
HAVE IN CONNECTION WITH ANY CLAIM THE EMPLOYEE MAY BRING AGAINST THE COMPANY, AS
AN ARBITRATOR CAN AWARD ANY NORMAL REMEDIES THE EMPLOYEE COULD GET IN A COURT
PROCEEDING. BY EXECUTION OF THIS AGREEMENT, THE EMPLOYEE REPRESENTS THAT TO THE
EXTENT THE EMPLOYEE CONSIDERED NECESSARY, THE EMPLOYEE HAS SOUGHT, AT THE
EMPLOYEE’S OWN EXPENSE, COUNSEL REGARDING THE TERMS OF THIS AGREEMENT AND THE
WAIVER CONTEMPLATED IN THIS PARAGRAPH (B) OF SECTION 3.  IF THIS ARBITRATION
PROVISION IS FOUND INAPPLICABLE, THEN EITHER PARTY MAY FILE SUIT AND EACH PARTY
AGREES THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TEXAS (OR SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH ACTION,
SUIT OR PROCEEDING, IN A TEXAS STATE COURT IN BEXAR COUNTY, TEXAS) AND THAT
THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT. THE PARTIES
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION A PARTY
MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH COURT.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.


 


(C)           FORFEITURE OF RESTRICTED SHARES.  IF EMPLOYEE TERMINATES SERVICE
WITH THE COMPANY AND ITS SUBSIDIARIES PRIOR TO MARCH 14, 2009 (THE “RESTRICTION
LAPSE DATE”) FOR ANY REASON OTHER THAN EMPLOYEE’S DEATH, DISABILITY OR A
DECISION TO RETIRE, OR IF EMPLOYEE (OR EMPLOYEE’S ESTATE) SHALL INITIATE A LEGAL
PROCEEDING AGAINST THE COMPANY OTHER THAN PURSUANT TO THE TERMS OF PARAGRAPH
(B) OF THIS SECTION 3, THEN EMPLOYEE (OR EMPLOYEE’S ESTATE, AS APPLICABLE)
SHALL, FOR NO CONSIDERATION, FORFEIT TO THE COMPANY ALL RESTRICTED SHARES.  IF
AFTER THE RESTRICTION LAPSE DATE EMPLOYEE TERMINATES SERVICE WITH THE COMPANY
AND ITS SUBSIDIARIES FOR ANY REASON OTHER THAN EMPLOYEE’S DEATH, DISABILITY OR A
DECISION TO RETIRE, THEN EMPLOYEE SHALL, FOR NO CONSIDERATION, FORFEIT TO THE
COMPANY ALL RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS
HAVE NOT LAPSED PURSUANT TO PARAGRAPH (D) OF THIS SECTION 3 AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION OF SERVICE.  NOTWITHSTANDING THE FORGOING, THE
COMMITTEE OR ITS DESIGNEE MAY, IN THE COMMITTEE’S OR THE DESIGNEE’S SOLE AND
ABSOLUTE DISCRETION, AS APPLICABLE, PROVIDE FOR THE ACCELERATION OF THE VESTING
OF THE RESTRICTED SHARES, ELIMINATE OR MAKE LESS RESTRICTIVE ANY RESTRICTIONS
CONTAINED IN THIS AGREEMENT, WAIVE ANY RESTRICTION OR OTHER PROVISION OF THE
PLAN OR THIS AGREEMENT OR OTHERWISE AMEND OR MODIFY THIS AGREEMENT IN ANY MANNER
THAT IS EITHER (I) NOT ADVERSE TO EMPLOYEE, OR (II) CONSENTED TO BY EMPLOYEE.


 


(D)           LAPSE OF FORFEITURE RESTRICTIONS.  IF EMPLOYEE PROVIDES
CONTINUOUS, ELIGIBLE SERVICE TO THE COMPANY AND ITS SUBSIDIARIES AS DETERMINED
BY THE COMMITTEE OR ITS


 

2

--------------------------------------------------------------------------------


 


DESIGNEE, IN THE COMMITTEE’S OR THE DESIGNEE’S SOLE AND ABSOLUTE DISCRETION, AS
APPLICABLE, THE FORFEITURE RESTRICTIONS WILL LAPSE WITH RESPECT TO ONE-THIRD
(33.33%) OF THE RESTRICTED SHARES ON THE RESTRICTION LAPSE DATE; AN ADDITIONAL
ONE-THIRD (33.33%) OF THE RESTRICTED SHARES ON THE FIRST ANNIVERSARY OF THE
RESTRICTION LAPSE DATE; AN ADDITIONAL ONE-THIRD (33.33%) ON THE SECOND
ANNIVERSARY OF THE RESTRICTION LAPSE DATE.  IF THE NUMBER OF RESTRICTED SHARES
WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS WOULD LAPSE AS OF ANY
PARTICULAR ANNIVERSARY OF THE RESTRICTION LAPSE DATE RESULTS IN THE FORFEITURE
RESTRICTIONS LAPSING WITH RESPECT TO A FRACTIONAL RESTRICTED SHARE, SUCH
INSTALLMENT WILL BE ROUNDED TO THE NEXT WHOLE RESTRICTED SHARE, AS DETERMINED BY
THE COMPANY, EXCEPT THE FINAL INSTALLMENT, WHICH WILL BE FOR THE BALANCE OF THE
RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE LAPSED.


 


(E)           DEATH OR DISABILITY OR RETIREMENT.  IF EMPLOYEE SHALL DIE OR BE
SUBJECT TO DISABILITY (AS DEFINED IN SECTION 22(E)(3) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”)) WHILE EMPLOYED BY THE COMPANY AND ITS
SUBSIDIARIES OR CHOOSE TO RETIRE (DEFINED AS TERMINATION BY THE EMPLOYEE OF THE
EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
AFTER 10 YEARS OF EMPLOYMENT WITH THE COMPANY AND ATTAINING THE AGE OF 60), THE
FORFEITURE RESTRICTIONS OF THE RESTRICTED SHARES GRANTED HEREUNDER (UNLESS
PREVIOUSLY TERMINATED PURSUANT TO PARAGRAPH (C) OF THIS SECTION 3) WILL LAPSE
PURSUANT TO THE FOLLOWING: (I) IN THE CASE OF DEATH OR DISABILITY WHILE EMPLOYED
BY THE COMPANY AND ITS SUBSIDIARIES OR AFTER EMPLOYEE CHOOSES TO RETIRE (SO LONG
AS EMPLOYEE DOES NOT BECOME EMPLOYED BY A “COMPETITOR” OF THE COMPANY), THE
FORFEITURE RESTRICTIONS WILL LAPSE FOR ALL OF THE RESTRICTED SHARES; AND (II) IN
THE CASE EMPLOYEE CHOOSES TO RETIRE, FOR SO LONG AS EMPLOYEE DOES NOT BECOME
EMPLOYED BY A “COMPETITOR” OF THE COMPANY, THE FORFEITURE RESTRICTIONS SHALL
CONTINUE TO LAPSE PURSUANT TO PARAGRAPH (D) OF THIS SECTION 3.  A DETERMINATION
AS TO WHETHER THE EMPLOYEE HAS BECOME EMPLOYED BY A “COMPETITOR,” AND THE
DEFINITION OF “COMPETITOR,” SHALL BE MADE BY THE COMMITTEE, IN ITS SOLE
DISCRETION.  IN THE EVENT EMPLOYEE BECOMES EMPLOYED BY A “COMPETITOR,” THEN
EMPLOYEE’S CONTINUOUS, ELIGIBLE SERVICE TO THE COMPANY WILL BE DEEMED TO
TERMINATE ON THE DATE EMPLOYEE IS EMPLOYED BY A “COMPETITOR” AND THE PROVISIONS
OF PARAGRAPH (D) OF THIS SECTION 3 SHALL APPLY TO DETERMINE WHETHER ANY
FORFEITURE RESTRICTIONS HAVE LAPSED.


 


(F)            CHANGE IN CONTROL.  IF A CHANGE IN CONTROL OCCURS DURING THE TERM
OF THIS AGREEMENT, THE FORFEITURE RESTRICTIONS WILL LAPSE WITH RESPECT TO ONE
HUNDRED PERCENT (100%) OF THE RESTRICTED SHARES.


 


(G)           DIVIDEND AND VOTING RIGHTS.  SUBJECT TO THE FORFEITURE
RESTRICTIONS CONTAINED IN THIS AGREEMENT, EMPLOYEE SHALL HAVE THE RIGHTS OF A
STOCKHOLDER WITH RESPECT TO THE RESTRICTED SHARES, INCLUDING THE RIGHT TO VOTE
ALL SUCH RESTRICTED SHARES, WHETHER OR NOT THE FORFEITURE RESTRICTIONS HAVE
LAPSED WITH RESPECT TO SUCH SHARES, AND TO RECEIVE ALL DIVIDENDS, CASH OR STOCK,
PAID OR DELIVERED THEREON, FROM AND AFTER THE DATE HEREOF.  ANY DIVIDENDS, CASH
OR STOCK, PAID OR DELIVERED ON ANY OF THE RESTRICTED SHARES SHALL BE CREDITED TO
AN ACCOUNT FOR THE BENEFIT OF EMPLOYEE.  IN THE EVENT OF THE FORFEITURE OF ANY
RESTRICTED SHARES PURSUANT TO THIS SECTION 3, EMPLOYEE SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES, AND EMPLOYEE SHALL FORFEIT ANY
DIVIDENDS, CASH OR STOCK, CREDITED TO THE ACCOUNT FOR THE BENEFIT OF EMPLOYEE
WHICH ARE RELATED TO THE FORFEITED RESTRICTED SHARES.  TO THE EXTENT THE
FORFEITURE RESTRICTIONS LAPSE WITH RESPECT TO ANY OF THE RESTRICTED SHARES
PURSUANT TO THIS SECTION 3, ALL DIVIDENDS, CASH AND STOCK, IF ANY, CREDITED TO
THE ACCOUNT FOR THE BENEFIT OF EMPLOYEE SHALL BE USED, TO THE EXTENT NECESSARY,
TO SATISFY ANY APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING OBLIGATIONS UNDER SECTION 6 OF THIS AGREEMENT.  TO THE EXTENT ANY
DIVIDENDS, CASH OR STOCK, ARE


 

3

--------------------------------------------------------------------------------


 


NOT USED TO SATISFY ANY APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAX WITHHOLDING OBLIGATIONS UNDER SECTION 6 OF THIS AGREEMENT, SUCH
DIVIDENDS, CASH OR STOCK, WILL BE DISTRIBUTED TO EMPLOYEE.  THE FORFEITURE OF
THE RESTRICTED SHARES PURSUANT TO THIS SECTION 3 SHALL NOT INVALIDATE ANY VOTES
GIVEN BY EMPLOYEE WITH RESPECT TO SUCH RESTRICTED SHARES PRIOR TO FORFEITURE.


 


(H)           EVIDENCE OF OWNERSHIP.  EVIDENCE OF THE AWARD OF THE RESTRICTED
SHARES PURSUANT TO THIS AGREEMENT MAY BE ACCOMPLISHED IN SUCH MANNER AS THE
COMPANY OR ITS AUTHORIZED REPRESENTATIVES SHALL DEEM APPROPRIATE INCLUDING,
WITHOUT LIMITATION, ELECTRONIC REGISTRATION, BOOK-ENTRY REGISTRATION OR ISSUANCE
OF A STOCK CERTIFICATE OR CERTIFICATES IN THE NAME OF EMPLOYEE OR IN THE NAME OF
SUCH OTHER PARTY OR PARTIES AS THE COMPANY AND ITS AUTHORIZED REPRESENTATIVES
SHALL DEEM APPROPRIATE.  IN THE EVENT ANY STOCK CERTIFICATE IS ISSUED IN RESPECT
OF THE RESTRICTED SHARES, WHILE SUCH SHARES ARE STILL SUBJECT TO THE FORFEITURE
RESTRICTIONS SUCH CERTIFICATE SHALL BEAR AN APPROPRIATE LEGEND WITH RESPECT TO
THE FORFEITURE RESTRICTIONS APPLICABLE TO SUCH AWARD.  THE COMPANY MAY RETAIN,
AT ITS OPTION, THE PHYSICAL CUSTODY OF ANY STOCK CERTIFICATE REPRESENTING ANY
AWARDS OF RESTRICTED SHARES DURING THE RESTRICTION PERIOD OR REQUIRE THAT THE
CERTIFICATES EVIDENCING RESTRICTED SHARES BE PLACED IN ESCROW OR TRUST, ALONG
WITH A STOCK POWER ENDORSED IN BLANK, UNTIL ALL FORFEITURE RESTRICTIONS ARE
REMOVED OR EXPIRE.  IN THE EVENT THE AWARD OF THE RESTRICTED SHARES IS
DOCUMENTED OR RECORDED ELECTRONICALLY, THE COMPANY AND ITS AUTHORIZED
REPRESENTATIVES SHALL ENSURE THAT EMPLOYEE IS PROHIBITED FROM SELLING,
ASSIGNING, PLEDGING, EXCHANGING, HYPOTHECATING OR OTHERWISE TRANSFERRING THE
RESTRICTED SHARES WHILE SUCH SHARES ARE STILL SUBJECT TO THE FORFEITURE
RESTRICTIONS.


 

Upon the lapse of the Forfeiture Restrictions pursuant to this Section 3, the
Company or, at the Company’s instruction, its authorized representative shall
release those Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed.  The lapse of the Forfeiture Restrictions and the
release of the Restricted Shares shall be evidenced in such a manner as the
Company and its authorized representatives deem appropriate under the
circumstances.

 

At the Company’s request, Employee shall execute and deliver, as necessary, a
stock power, in blank, with respect to the Restricted Shares, and the Company
may, as necessary, exercise such stock power in the event of the forfeiture of
any Restricted Shares pursuant to this Agreement, or as may otherwise be
required in order for the Company to withhold the Restricted Shares necessary to
satisfy any applicable federal, state and local income and employment tax
withholding obligations pursuant to Section 6 of this Agreement.

 


4.             COMMUNITY INTEREST OF SPOUSE.  THE COMMUNITY INTEREST, IF ANY, OF
ANY SPOUSE OF EMPLOYEE IN ANY OF THE RESTRICTED SHARES SHALL BE SUBJECT TO ALL
OF THE TERMS, CONDITIONS AND RESTRICTIONS OF THIS AGREEMENT AND THE PLAN, AND
SHALL BE FORFEITED AND SURRENDERED TO THE COMPANY UPON THE OCCURRENCE OF ANY OF
THE EVENTS REQUIRING EMPLOYEE’S INTEREST IN SUCH RESTRICTED SHARES TO BE SO
FORFEITED AND SURRENDERED PURSUANT TO THIS AGREEMENT.


 


5.             BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF ANY SUCCESSORS TO THE COMPANY AND ALL PERSONS LAWFULLY
CLAIMING UNDER EMPLOYEE.


 


6.             TAX MATTERS.


 


(A)           THE LAPSING OF THE FORFEITURE RESTRICTIONS WITH RESPECT TO THE
RESTRICTED SHARES PURSUANT TO SECTION 3 OF THIS AGREEMENT SHALL BE SUBJECT TO
THE SATISFACTION OF ALL

 

4

--------------------------------------------------------------------------------



 


APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS (THE “REQUIRED WITHHOLDING”).  BY EXECUTION OF THIS AGREEMENT,
EMPLOYEE SHALL BE DEEMED TO HAVE AUTHORIZED THE COMPANY, AFTER TAKING INTO
CONSIDERATION ANY DIVIDENDS, CASH OR STOCK, CREDITED TO AN ACCOUNT FOR THE
BENEFIT OF EMPLOYEE, AS CONTEMPLATED IN PARAGRAPH (G) OF SECTION 3, TO WITHHOLD
THE RESTRICTED SHARES WITH RESPECT TO WHICH THE FORFEITURE RESTRICTIONS HAVE
LAPSED NECESSARY TO SATISFY EMPLOYEE’S REQUIRED WITHHOLDING, IF ANY.  THE AMOUNT
OF THE REQUIRED WITHHOLDING AND THE NUMBER OF RESTRICTED SHARES REQUIRED TO
SATISFY EMPLOYEE’S REQUIRED WITHHOLDING, IF ANY, AS WELL AS THE AMOUNT REFLECTED
ON TAX REPORTS FILED BY THE COMPANY, SHALL BE BASED ON THE CLOSING PRICE OF THE
COMMON STOCK ON THE DAY THE FORFEITURE RESTRICTIONS LAPSE PURSUANT TO SECTION 3
OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY REQUIRE THAT
EMPLOYEE SATISFY EMPLOYEE’S REQUIRED WITHHOLDING, IF ANY, BY ANY OTHER MEANS THE
COMPANY, IN ITS SOLE DISCRETION, CONSIDERS REASONABLE.  THE OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT SHALL BE CONDITIONED ON SUCH SATISFACTION OF THE
REQUIRED WITHHOLDING.


 


(B)           EMPLOYEE ACKNOWLEDGES THAT THE TAX CONSEQUENCES ASSOCIATED WITH
THE AWARD ARE COMPLEX AND THAT THE COMPANY HAS URGED EMPLOYEE TO REVIEW WITH
EMPLOYEE’S OWN TAX ADVISORS THE FEDERAL, STATE, AND LOCAL TAX CONSEQUENCES OF
THIS AWARD.  EMPLOYEE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  EMPLOYEE
UNDERSTANDS THAT EMPLOYEE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
EMPLOYEE’S OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS AGREEMENT. 
EMPLOYEE UNDERSTANDS FURTHER THAT SECTION 83 OF THE CODE, TAXES AS ORDINARY
INCOME THE FAIR MARKET VALUE OF THE RESTRICTED SHARES WITH RESPECT TO WHICH THE
FORFEITURE RESTRICTIONS LAPSE PURSUANT TO THIS AGREEMENT.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all as of the
date first above written.

 

 

5

--------------------------------------------------------------------------------


 

RUSH ENTERPRISES, INC.

 


W.M. “Rusty” Rush,
Chief Executive Officer and President

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED
STOCK AWARD SHALL REMAIN SUBJECT TO THE FORFEITURE RESTRICTIONS PROVIDED FOR IN
THIS AGREEMENT AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF EMPLOYEE’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD).  EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF EMPLOYEE’S SERVICE TO THE COMPANY.  Employee acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Award
subject to all of the terms and provisions hereof and thereof.  Employee has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

 

 

 

DATED:                                                                                
SIGNED:       
                                                                                       
                                                                                                                       
EMPLOYEE

 

 

 

6

--------------------------------------------------------------------------------